Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered June 9, 2005, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
*771Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial because the complaining witness made an unprompted, in-court identification of the defendant’s brother as an accomplice in the assault is not preserved for appellate review (see CPL 470.05 [2]).
The defendant’s contention that he was denied a fair trial because the Supreme Court misinterpreted two jury notes and gave readbacks which were prejudicial to him is without merit. The court’s interpretation of the jury’s notes was reasonable, and it provided meaningful responses to them (see People v Almodovar, 62 NY2d 126, 131 [1984], citing People v Malloy, 55 NY2d 296, 301 [1982], cert denied 459 US 847 [1982]). In addition, the court’s rulings and instructions during voir dire with respect to defendant counsel’s comments regarding the lack of certain evidence were proper and did not prejudice the defendant (see People v Francis, 49 AD3d 552, 553 [2008]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]). Spolzino, J.P, Florio, Covello and Eng, JJ., concur.